Name: 94/438/EC: Commission Decision of 7 June 1994 laying down the criteria for classifying third countries and parts thereof with regard to avian influenza and Newcastle disease in relation to imports of fresh poultrymeat and amending Decision 93/342/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  trade;  animal product;  tariff policy;  cooperation policy
 Date Published: 1994-07-15

 Avis juridique important|31994D043894/438/EC: Commission Decision of 7 June 1994 laying down the criteria for classifying third countries and parts thereof with regard to avian influenza and Newcastle disease in relation to imports of fresh poultrymeat and amending Decision 93/342/EEC Official Journal L 181 , 15/07/1994 P. 0035 - 0039 Finnish special edition: Chapter 3 Volume 59 P. 0069 Swedish special edition: Chapter 3 Volume 59 P. 0069 COMMISSION DECISION of 7 June 1994 laying down the criteria for classifying third countries and parts thereof with regard to avian influenza and Newcastle disease in relation to imports of fresh poultrymeat and amending Decision 93/342/EEC (94/438/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in and imports from third countries of poultry and hatching eggs (1), as last amended by Directive 93/120/EC (2), and in particular Article 22 (2) and (3) thereof, Having regard to Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat (3), as last amended by Directive 93/121/EC (4), and in particular Article 10 (2) and (3) thereof, Whereas Commission Decision 93/342/EEC (5), which laid down criteria for classifying third countries with regard to avian influenza and Newcastle disease in relation to imports of live poultry, hatching eggs and fresh poultrymeat, took into account the standards laid down in Council Directives 92/40/EEC (6) and 92/66/EEC (7); Whereas, in accordance with Directive 93/121/EC, international standards on avian influenza and Newcastle disease are applied to imports of fresh poultrymeat; Whereas, therefore, new criteria have to be established for classifying third countries with regard to avian influenza and Newcastle disease in relation to imports of fresh poultrymeat, and Decision 93/342/EEC has to be amended so as to restrict its application to imports of live poultry and hatching eggs; Whereas it is necessary to prescribe the conditions under which regionalization of third countries with regard to avian influenza and Newcastle disease is possible; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 For the purpose of this Decision: (a) 'part of the territory' means a part of a third country of sufficient size, which is well defined geographically or administratively, taking into account the epizootiological situation; (b) 'emergency vaccination' means vaccination used as a means of controlling the disease following one or more outbreaks and carried out: (i) against avian influenza using any vaccine containing avian influenza viruses of the same subtypes as those for which highly pathogenic viruses are known to exist (at the time of adoption, H5 and H7 subtypes); (ii) against Newcastle disease using vaccines prepared from a Newcastle disease virus master seed which shows a higher pathogenicity than lentogenic strains of the virus; (c) 'sanitary slaughter policy' means the application, in case of outbreaks of avian influenza or Newcastle disease of the measures provided for in Annex C to Decision 93/342/EEC; (d) 'commercial flock' means any flock consisting of at least 200 birds and any other flocks from which the poultry meat is liable to be exported to the Community. Article 2 A third country is classified as free from avian influenza and Newcastle disease if it fulfils at least the following general requirements: (a) it must have a general animal health structure allowing adequate monitoring of poultry flocks; (b) it must have legislation which makes avian influenza and Newcastle disease, defined no less strictly than fowl plague (avian influenza) and Newcastle disease in the Zoosanitary Code of the Office international des epizooties, notifiable diseases for all species of poultry and for all birds kept in captivity throughout the country; (c) it must undertake to examine closely every suspected outbreak of these diseases; (d) it must submit samples of each avian influenza virus or paramyxovirus found in the event of a suspected outbreak to specific laboratory testing; (e) it must have at its disposal laboratory capacity in its own official laboratories or have arrangements with other national laboratories for rapid testing; (f) it must send a list of these laboratories, as well as a description of the methods used for the diagnosis and pathotyping of avian influenza and Newcastle disease to the Commission and allow checking of them by experts from the Community; (g) for each initial outbreak it must send virusisolates to the EC reference laboratory in Weybridge (Addlestone, United Kingdom); (h) it must notify to the Commission, within 24 hours after confirmation, of initial outbreaks in each previously free part of its territory; (i) it must send to the Commission, at least monthly in the event of subsequent outbreaks in the same part of the territory, a report on the disease situation; (j) in cases where vaccination against avian influenza and/or Newcastle disease is not forbidden, importation, production, testing and distribution of all batches of such vaccines must be officially controlled; this implies registration for which the competent authorities have to rely on a complete file containing data about efficacy and innocuity; for imported vaccines the competent authorities can rely on data checked by the competent authorities of the country where the vaccine is produced, whenever these checks have been carried out in conformity with internationally accepted standards; (k) it must communicate to the Commission the characteristics of each strain used for the production of vaccines against avian influenza or Newcastle disease. Article 3 1. Without prejudice to the general requirements laid down in Aricle 2, a third country is classified as free from avian influenza if: (a) no outbreaks of that disease have occurred in poultry on its territory for at least 36 months; and (b) no vaccinations against avian influenza viruses of the same subtypes as those for which highly pathogenic viruses are known to exist (currently, H5 and H7 subtypes) have been carried out for at least 12 months. 2. Where a sanitary slaughter policy is practised to control the disease and without prejudice to paragraph 1 (b), the period of 36 months mentioned in paragraph 1 (a) is reduced to: (a) six months if no emergency vaccination has been carried out; (b) 12 months if emergency vaccination has been carried out, provided that at least 12 months have elapsed after the official cessation of this emergency vaccination. Article 4 1. Without prejudice to the general requirements laid down in Article 2, a third country is classified as free from Newcastle disease for the first time if: (a) no outbreaks of the disease have occurred in poultry on its territory for at least 36 months; and (b) no vaccinations against Newcastle disease using vaccines prepared from a Newcastle disease virus master seed which shows a higher pathogenicity than lentogenic strains of the virus have been carried out for at least 12 months. 2. Where a sanitary slaughter policy is practised to control the disease, and without prejudice to paragraph 1 (b), the period of 36 months mentioned in paragraph 1 (a) is reduced to: (a) six months if no emergency vaccination has been carried out; (b) 12 months if emergency vaccination has been carried out, provided that at least 12 months have elapsed after the official cessation of this emergency vaccination. 3. By way of derogation from paragraphs 1 (a) and 2 (a), a third country is classified as free from Newcastle disease if the criteria set out in paragraphs 1 or 2 are met only in the case of commercial flocks or if it allows the use of vaccines prepared from a Newcastle disease virus master seed which shows a higher pathogenicity than lentogenic strains of the virus. In this case the third country concerned will be authorized to send fresh poultrymeat to the Community if the additional guarantees laid down in the Annex are included in the accompanying animal health certificate. Article 5 The provisions of Article 10 (1) of Directive 91/494/EEC and of Articles 3 and 4 apply mutatis mutandis to parts of the territory which comply with the requirements laid down therein, provided that satisfactory guarantees have been given as to: - movement restrictions vis-Ã -vis other parts of the territory which are not free from avian influenza and/or Newcastle disease, - serological screening when necessary, - other possible measures. Article 6 Decision 93/342/EEC is amended as follows: 1. the title is replaced by the following: 'Commission Decision of 12 May 1993 laying down the criteria for classifying third countries with regard to avian influenza and Newcastle disease in relation to imports of live poultry and hatching eggs'; 2. Article 1 (f) is replaced by the following: '(f) "Part of the territory" means a part of a third country of sufficient size, which is well defined geographically or administratively, taking into account the epizootiological situation.'; 3. in Article 2, points (f) to (i) are replaced by the following: '(f) it must send a list of these laboratories, as well as a description of the methods used for diagnosis and pathotyping of avian influenza and Newcastle disease to the Commission and allow checking of them by experts from the Community; (g) for each primary outbreak it must send virusisolates to the EC reference laboratory in Weybridge (Addlestone, United Kingdom); (h) it must notify to the Commission, within 24 hours after confirmation, of initial outbreaks in each previously free part of its territory; (i) it must send to the Commission, at least monthly in the event of subsequent outbreaks in the same part of the territory, a report on the disease situation;' 4. Article 4 (3) is deleted; 5. in the second subparagraph of Article 4 (4), 'or fresh poultrymeat' and 'or Annex F' are deleted; 6. a new Article 4a is inserted: 'Article 4a The provisions of Article 22 (1) of Directive 90/539/EEC and of Articles 3 and 4 of this Decision apply mutatis mutandis to parts of the territory which comply with the requirements laid down therein, provided that satisfactory guarantees have been given as to: - movement restrictions vis-Ã -vis other parts of the territory which are not free from avian influenza and/or Newcastle disease, - serological screening when necessary, - other possible measures.'; 7. Annexes D and F are deleted; 8. Annex E is replaced by the following: 'ANNEX E ADDITIONAL GUARANTEES TO BE INCLUDED IN THE ANIMAL HEALTH CERTIFICATE FOR IMPORT OF LIVE POULTRY OR HATCHING EGGS INTO THE COMMUNITY FROM THIRD COUNTRIES WHERE ARTICLE 4 (4) OF DECISION 93/342/EEC APPLIES Although the use of vaccines against Newcastle disease which do not fulfil the specific criteria of Annex B, heading 2 of Decision 93/342/EEC is not prohibited in .............................. (8)(), the: - live poultry (9)(), - breeding poultry from which the hatching eggs (9)() / day-old chicks (9)() are derived: (a) have not been vaccinated for at least 12 months with such vaccines; and (b) originate from a flock which has undergone, no earlier than 14 days preceding consignment or collecting of hatching eggs, on the basis of a random sample of cloacal swabs of at least 60 birds of each flock concerned, a virus isolation test for Newcastle disease, carried out in an official laboratory, in which no avian paramyxoviruses with an Intracerebral Pathogenicity Index (ICPI) of more than 0,4 have been found; and (c) have not been in contact during the last 60 days before consignment or collecting of hatching eggs, with poultry which do not fulfil the guarantees mentioned respectively under (a) and (b); and (d) have been isolated under official surveillance on the holding of origin during the 14-day period mentioned in (b); and when it concerns export of day-old chicks, the hatching eggs from which they hatched have not been in contact in the hatchery or during transport with eggs or poultry which do not fulfil the abovementioned guarantees. ' Article 7 This Decision shall apply from 1 July 1994. Article 8 This Decision is addressed to the Member States. Done at Brussels, 7 June 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 303, 31. 10. 1990, p. 6. (2) OJ No L 340, 31. 12. 1993, p. 35. (3) OJ No L 268, 24. 9. 1991, p. 35. (4) OJ No L 340, 31. 12. 1993, p. 39. (5) OJ No L 137, 8. 6. 1993, p. 24. (6) OJ No L 167, 22. 6. 1992, p. 1. (7) OJ No L 260, 5. 9. 1992, p. 1. (8)() Name of the country of origin. (9)() Delete where not applicable. ANNEX ADDITIONAL GUARANTEES TO BE INCLUDED IN THE ANIMAL HEALTH CERTIFICATE FOR IMPORT OF FRESH POULTRY MEAT INTO THE COMMUNITY FROM THIRD COUNTRIES WHERE ARTICLE 4 (3) OF DECISION 94/438/EC APPLIES The commercial slaughter poultry flock from which the meat is issued: (a) has not been vaccinated with vaccines prepared from a Newcastle disease virus master seed which shows a higher pathogenicity than lentogenic strains of the virus; and (b) has undergone at slaughter, on the basis of an at random sample of cloacal swabs of at least 60 birds of each flock concerned, a virus isolation test for Newcastle disease, carried out in an official laboratory, in which no avian paramyxoviruses with an Intracerebral Pathogenicity Index (ICPI) of more than 0,4 have been found; and (c) has not been in contact during the period of 30 days preceding slaughter with poultry which do not fulfil the guarantees mentioned under (a) and (b).